FLETCHER, Judge.
The Florida Department of Children and Family Services [Department] seeks the issuance of a writ of prohibition directed to the trial court. The Department contends that the trial court is attempting to extend its dependency court jurisdiction over C.K. notwithstanding that C.K. has attained the age of 18. These attempts relate to the enforcement of orders relating to C.K. which were entered by the trial court prior to C.K.’s becoming 18 years old. With a great deal of concern for the future of C.K.,1 we nonetheless must follow the law and direct the trial court to cease *207its efforts to exercise jurisdiction over C.K.2
We withhold issuing the writ feeling assured that the trial court will comply herewith.

. For a thorough analysis of the applicable law (and of concerns like ours) see L.Y. v. Department of Health & Rehab. Servs., 696 So.2d 430 (Fla. 4th DCA 1997).


. N.L. v. Department of Children & Family Servs., 770 So.2d 220 (Fla. 3d DCA 2000); L.Y. v. Department of Health & Rehab. Servs., 696 So.2d 430 (Fla. 4th DCA 1997).